                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                PO-19-05008-GF-JTJ

             Plaintiff,                   VIOLATIONS:
                                          7353888
       vs.                                Location Code: M13

 RENN C. FAIRCHILD,                       ORDER

             Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $62.50 fine and $30 processing fee for violation 7353888, and for good cause

shown,

      IT IS ORDERED that the $92.50 fine paid by the defendant is accepted as a

full adjudication of violation 7353888.

      IT IS FURTHER ORDERED that the bench trial scheduled for April 4,

2019, is VACATED.

                  26 day of March, 2019.
      DATED this ___


                                      ____________________________
                                      John T. Johnston
                                      United States Magistrate Judge
